Title: To James Madison from Anonymous, 2 May 1808
From: Anonymous
To: Madison, James



Sir
New-York 2nd. May 1808.

The result of the election in this City is a proud one for the administration of the general government.  With the exception of G. S. Mumford we are of opinion, that Gentlemen elected are generally in favour of the unity of the party & the Washington nomination.  Our friends thought it most politic to unite in the support of Mumford & some few others who’s opinions in regard to De Witt Clinton’s profligacy & Ambition were not perfectly ascertained, in order to give the embargo question a fair chance.
I am however, of opinion that a like result will not take place in the Country Counties.  De Witts policy has been to secretly to support the federalists in preference to republicans that were supposed to be in favour of the administration the embargo & the Washington Nomination.  One of his means of support has been to force his creatures to get a third ticket.  In such cases the fed’s will no doubt succeed.  This would have been our case if it had not been for the opinion of a few able & discreet friends such as Wm. Kittleton, Davis, Townsend & your humble servant.
You will recollect my former statement that a perfect union subsisted between DeWitt & the federalists on the Presidential Question.  Some of our republican counties will ere long shew it.  But it will only tend to damn him.  Our worthy friend Wm. Kitelton & myself had the pleasure of a long conference with Judges Robinson & Witherill.  Robinson is a host in our cause.  I hope & flatter myself that we have such in the eastern States.  I hope we shall be under the necessity of nominating Sullivan yet.  Kitelton has engaged to correspond with Senator Robison on every subject connected with the election
The Secy. of War or some other friend in their correspondence with our Governor should flatter him with the Idea of his standing high at Washington &c  A little will sever him from the Clintons.
It is reported here that the ignorance and incapacity of our Marshall is so well understood at Washington, that he would in all probability be displaced.
Should this event take place I beg leave to suggest the name of Wm. Kitelton Esqr, a Gentleman known to Mr. Jefferson as a firm and undeviating republican one which possesses the confidence of thois Clintonian republicans whos honest in their sentiments, a man of legal knowledge, in fact possesses every qualification for the office.
